Case: 08-51212     Document: 00512045819         Page: 1     Date Filed: 11/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 7, 2012
                                     No. 08-51212
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

KEITH CAVELL REEDER,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 3:08-CR-977-ALL


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        Keith Cavell Reeder appeals his conviction for failure to register as a sex
offender under the Sex Offender Registration and Notification Act (SORNA). See
18 U.S.C. § 2250(a). Reeder had been sentenced to eight years of confinement
and given a bad-conduct discharge from the United States Army following his
2002 conviction by an Army court of multiple sex offenses.                    Before being
released, Reeder acknowledged that he was subject to registration requirements
as a sex offender in any state in which he resided or worked. After his release,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 08-51212   Document: 00512045819      Page: 2   Date Filed: 11/07/2012

                                  No. 08-51212

Reeder reported to the El Paso (Texas) Sex Offender Registration Team and
acknowledged his life-long obligation to report all changes in his employment
status. Reeder thereafter failed to report all such changes.
      SORNA became law after Reeder’s sex offense convictions. See United
States v. Young, 585 F.3d 199, 200-01 (5th Cir. 2009); 42 U.S.C. § 16901. Under
SORNA, a sex offender is required to register in each jurisdiction in which he
resides or is employed and must update his registration information following,
inter alia, any change in employment status. 42 U.S.C. § 16913(a), (c). Section
2250 provides for a fine and up to 10 years of imprisonment for a person who is
a sex offender “by reason of a conviction under . . . the Uniform Code of Military
Justice,” § 2250(a)(2)(A), and who “knowingly fails to register or update a
registration as required by” SORNA. § 2250(a)(3).
      We reject Reeder’s claim that Congress had no authority under the
Commerce Clause to enact SORNA. We recently concluded that SORNA is
unconstitutional as applied to “a former federal sex offender [who] has served his
sentence and already been unconditionally released from prison and the
military.” United States v. Kebodeaux, 687 F.3d 232, 234 (5th Cir. 2012) (en
banc). We noted, however, that we did not question the application of SORNA’s
“registration requirements for any federal sex offender who was in prison or on
supervised release when the statute was enacted in 2006.” Id. at 234.
      Our precedent forecloses the argument that due process was violated
because Reeder was never given notice of his duty to register under SORNA. See
United States v. Whaley, 577 F.3d 254, 260-64 (5th Cir. 2009). Also foreclosed
are the arguments that SORNA did not apply because Texas had yet to
implement it, see United States v. Heth, 596 F.3d 255, 259 (5th Cir. 2010), and
that the Government was required to prove that Reeder knew of SORNA’s
requirements. See id. at 258 n.3.
      AFFIRMED.



                                        2